DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.



Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A method for detection and identification of target material in spectral imagery, comprising:
storing a first set of spectra for a plurality of target materials in a target detection library;
determining, by an apparatus using the target detection library, a target detection score representing the likelihood of presence of at least one of the plurality of target materials in each of a plurality of pixels in a spectral image;
storing a second set of spectra for the plurality of target materials in a target identification library; and
determining, by the apparatus using the target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for each of the plurality of pixels, wherein the material identification score is determined as a set of probabilities with a probability for each class label at each level in a multi- level hierarchical target material class designation; and
based on the material identification score, identifying and displaying a target material on a display.

Claim 11 is copied below, with the limitations belonging to an abstract idea being underlined.
An apparatus for detecting and identifying target material in spectral imagery, comprising:

at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to:
determine, using a target identification library, a material identification score representing a likely identification of one or more of a plurality of target materials for each of a plurality of pixels in a spectral image, wherein the material identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation; and
based on the material identification score, identifying and displaying a target material on a display.

Claim 17 is copied below, with the limitations belonging to an abstract idea being underlined.
A system for detection and identification of target material in spectral imagery, comprising:
an apparatus comprising at least one processor and at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to:
establish a plurality of multi-level hierarchical target material class designations for a plurality of target materials; 
receive at least one spectral image comprising a plurality of pixels; 
determine, using a target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for the at least one pixel wherein the material identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation; and 
an interface in communication with the at least one processor representing the material identification score and an identification of the one or more of the plurality of target materials for the at least one pixel.

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.

The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system with an interface in communication with a processor, i.e. a display, does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.

The additional limitations relating to displaying a target material on a display / using the interface for representing the material identification score for the one or more of the plurality of target materials for the at least one pixel equates to extrasolution data activity, i.e. mere reporting of results (see MPEP 2106.05(g)).

The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 11, and 17 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-10, 12-16, and 18-20 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 11, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halper (US 2014/0185864) in view of Stankevich (Fuzzy Decision Tree Model Adaptation to Multi- and Hyperspectral Imagery Supervised Classification), Lee (US 5,978,497), and Owechko (US 2016/0313184).

Regarding claim 1, Halper discloses a method for detection and identification of target material in spectral imagery (see Abstract: method of identification of materials based on hyperspectral imagery), comprising:
storing a first set of spectra for a plurality of target materials in a target detection library (see paragraphs 0007, 0036 and 0069-0070: discloses a library/database of stored reference signatures for one or more target materials);
determining, by an apparatus using the target detection library, a target detection score representing the likelihood of presence of at least one of the plurality of target materials in each of a plurality of pixels in a spectral image (see paragraphs 0007-0008, 0036, and 0064: determining a goodness of fit score to quantify the spectral match between the given pixel and each target signature, discloses analyzing pixels, i.e. a plurality of pixels);

determining, by the apparatus using the target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for each of the plurality of pixels (see paragraphs 0007-0008, 0036, and 0064: computes a score between the pixels and a background material in the library of known background materials in the same manner as the scores for the previously discussed reference signatures). 

Halper does not expressly disclose wherein the material identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation; and
based on the material identification score, identifying and displaying a target material on a display.

Stankevich discloses wherein the material identification score is determined using a decision tree representing each class label at each level in a multi-level hierarchical target material class designation (see Fig. 2 and page 200 right column to 
based on the material identification score, identifying a target material and generating a computer generated image of the target materials in the image (see Fig. 2 and page 200 right column to page 201 left column).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper with the teachings of Stankevich, i.e. using the decision tree algorithm, for the advantageous benefit of increasing the accuracy of the material classification. 

Halper and Stankevich do not expressly disclose wherein the material identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation; 
displaying a target material on a display. 

	Lee discloses a classification method that uses a probabilistic Fisher's decision tree wherein an identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation (see column 29 lines 15-25: discloses that the decision tree that generates a probability score for each class within the decision tree, and computes an identification based on the probabilities in the decision tree). 
	It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper in view of Stankevich with the teachings of Lee, 

Halper, Stankevich, and Lee do not expressly disclose displaying a target material on a display. 

Owechko discloses disclose classifying a target material and displaying the result on a display, i.e. displaying a target material on a display (see Abstract and paragraph 0006: outputting results of the analysis/classification on a display in human readable format). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper in view of Stankevich and Lee with the teachings of Owechko, i.e. displaying the result on a display, for the advantageous benefit of allowing a user to view the results of the classification algorithm. 

Regarding claim 11, Halper discloses an apparatus for detecting and identifying target material in spectral imagery (see Abstract: system and method of detecting and identifying materials based on hyperspectral imagery), comprising:
at least one processor (see Abstract and Fig. 3: processor);
at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to (see Abstract, Fig. 3, and paragraph 0069: memory with instruction to be execute by a processor):


Halper does not expressly disclose wherein the material identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation; and
based on the material identification score, identifying and displaying a target material on a display.

Stankevich discloses wherein the material identification score is determined using a decision tree representing each class label at each level in a multi-level hierarchical target material class designation (see Fig. 2 and page 200 right column to page 201 left column: discloses the use of a decision tree representing class compositions using a multi-level hierarchical classification system); and 
based on the material identification score, identifying a target material and generating a computer generated image of the target materials in the image (see Fig. 2 and page 200 right column to page 201 left column).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper with the teachings of Stankevich, i.e. using the 

Halper and Stankevich do not expressly disclose wherein the material identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation; 
displaying a target material on a display. 

	Lee discloses a classification method that uses a probabilistic Fisher's decision tree wherein an identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation (see column 29 lines 15-25: discloses that the decision tree that generates a probability score for each class within the decision tree, and computes an identification based on the probabilities in the decision tree). 
	It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper in view of Stankevich with the teachings of Lee, i.e. generating a probabilistic Fisher's decision tree, for the advantageous benefit of using a suitable decision tree in the art for classification in lieu of a binary decision tree. 

Halper, Stankevich, and Lee do not expressly disclose displaying a target material on a display. 


It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper in view of Stankevich and Lee with the teachings of Owechko, i.e. displaying the result on a display, for the advantageous benefit of allowing a user to view the results of the classification algorithm. 

Regarding claim 17, Halper discloses a system for detection and identification of target material in spectral imagery (see Abstract: system and method of detecting and identifying materials based on hyperspectral imagery), comprising:
an apparatus comprising at least one processor and at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to (see Abstract, Fig. 3, and paragraph 0069: memory with instruction to be execute by a processor):
receive at least one spectral image comprising a plurality of pixels (see Fig. 5 and paragraphs 0024 and 0041: inputs for receiving input, input data includes a hyperspectral image, image has pixels); 
determine, using a target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for the at least one pixel (see paragraphs 0007-0008, 0036, and 0064: determining a goodness of fit score to quantify the spectral match between the given pixel and each target signature, discloses analyzing pixels, i.e. a plurality of pixels),  


Halper does not expressly disclose establish a plurality of multi-level hierarchical target material class designations for a plurality of target materials; 
wherein the material identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation; and 
	wherein the interface represents the material identification score and the identification of the one or more of the plurality of target materials for the at least one pixel. 

Stankevich discloses establishing a plurality of multi-level hierarchical target material class designations for a plurality of target materials (see Fig. 2 and page 200 right column to page 201 left column: discloses the use of a decision tree representing class compositions using a multi-level hierarchical classification system, i.e. decision tree has been established); 
wherein the material identification score is determined using a decision tree representing each class label at each level in a multi-level hierarchical target material class designation (see Fig. 2 and page 200 right column to page 201 left column: 
based on the material identification score, identifying a target material and generating a computer generated image of the target materials in the image (see Fig. 2 and page 200 right column to page 201 left column).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper with the teachings of Stankevich, i.e. using the decision tree algorithm, for the advantageous benefit of increasing the accuracy of the material classification. 

Halper and Stankevich do not expressly disclose wherein the material identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation; and 
	wherein the interface represents the material identification score and the identification of the one or more of the plurality of target materials for the at least one pixel. 

Lee discloses a classification method that uses a probabilistic Fisher's decision tree wherein an identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation (see column 29 lines 15-25: discloses that the decision tree that 
	It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper in view of Stankevich with the teachings of Lee, i.e. generating a probabilistic Fisher's decision tree, for the advantageous benefit of using a suitable decision tree in the art for classification in lieu of a binary decision tree. 

Halper, Stankevich, and Lee do not expressly disclose wherein the interface represents the material identification score and the identification of the one or more of the plurality of target materials for the at least one pixel. 

Owechko discloses disclose classifying a target material and displaying the result on a display, i.e. wherein an interface represents the material identification score and the identification of the one or more of the plurality of target materials for the at least one pixel (see Abstract and paragraph 0006: outputting results of the analysis/classification on a display in human readable format). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper in view of Stankevich and Lee with the teachings of Owechko, i.e. displaying the result on a display, for the advantageous benefit of allowing a user to view the results of the classification algorithm. 



Regarding claim 3, Halper, previously modified by Stankevich, Lee, and Owechko, further discloses wherein a subset of the first set of spectra stored in the target detection library is the same as a subset of the second set of spectra stored in the target identification library (see paragraphs 0008-0009, 0029, 0033-0035, and 0048: ACE comparison with a target material may include modeled spectra that comprises a mixture between the target and the background spectra, the mixture signatures comprise a subset of the background spectra, thus, meeting the broad interpretation of wherein the target mixture spectra, i.e. previously discussed first target detection library, is the same as the background/second set of spectra is the target identification/background library).

Regarding claims 5 and 13, Halper does not expressly disclose wherein each of the plurality of target materials comprises a respective class designation from a plurality of multi-level hierarchical target material class designations, and wherein the material identification score is determined simultaneously for each of the plurality of multi-level hierarchical target material class designations.

Stankevich discloses wherein each of the plurality of target materials comprises a respective class designation from a plurality of multi-level hierarchical target material class designations (see Fig. 2 and page 200 right column to page 201 left column: discloses the use of a decision tree representing class compositions using a multi-level hierarchical classification system, tree represents class designations).  


	Halper and Stankevich do not expressly disclose wherein the material identification score is determined simultaneously for each of the plurality of multi-level hierarchical target material class designations. 

Lee discloses a classification method that uses a probabilistic Fisher's decision tree wherein an identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation, i.e. wherein the material identification score is determined simultaneously for each of the plurality of multi-level hierarchical target material class designations (see column 29 lines 15-25: discloses that the decision tree that generates a probability score for each class within the decision tree, and computes an identification based on the probabilities in the decision tree). 
	It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper in view of Stankevich and Owechko with the teachings of Lee, i.e. generating a probabilistic Fisher's decision tree with a probability score for each class, for the advantageous benefit of using a suitable decision tree in the art for classification in lieu of a binary decision tree. 

Regarding claim 6, Halper, previously modified by Stankevich, Lee, and Owechko, further discloses determining the first set of spectra and the second set of spectra (see paragraphs 0007, 0025, 0036 and 0069-0070: discloses a library/database of stored reference signatures for one or more target materials, i.e. first set of spectra has been determined; see paragraphs 0036 and 0069-0070: discloses a library/database of stored reference signatures of known background materials, i.e. second set of spectra has been determined).

Regarding claims 18, Halper does not expressly disclose wherein the plurality of instructions cause the at least one processor to simultaneously determine the material identification score for each of the plurality of multi-level hierarchical target material class designations.

Lee discloses a classification method that uses a probabilistic Fisher's decision tree wherein an identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation, i.e. wherein the material identification score is determined simultaneously for each of the plurality of multi-level hierarchical target material class designations (see column 29 lines 15-25: discloses that the decision tree that generates a probability score for each class within the decision tree, and computes an identification based on the probabilities in the decision tree). 
	It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper in view of Stankevich and Owechko with the 

Regarding claim 20, Halper, previously modified by Stankevich, Lee, and Owechko, further discloses wherein a first set of spectra for a plurality of target materials is stored in the target detection library, a second set of spectra for a plurality of target materials is stored in the target identification library, and the first set of spectra is different from the second set of spectra (see paragraphs 0007-0008, 0036, and 0064: discloses a library/database of stored reference signatures for one or more target materials, i.e. first set of spectra, and a library for one or more background signatures, i.e. second set of spectra).

Claims 2, 7, 8, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Halper (US 2014/0185864) in view of Stankevich (Fuzzy Decision Tree Model Adaptation to Multi- and Hyperspectral Imagery Supervised Classification), Lee (US 5,978,497), Owechko (US 2016/0313184), and Hirata (US 2005/0286770).

Regarding claims 2 and 12, Halper discloses wherein the target identification library comprises a non-target library (see paragraphs 0049 and 0056: non-target library). 



	Hirata discloses wherein the target identification library comprises an endmember library (see Fig. 1 and paragraph 0032: endmember spectrum database, i.e. endmember library). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper in view of Stankevich Lee, and Owechko with the teachings of Hirata, i.e. including an endmember library, for the advantageous benefit of efficiently storing and identifying endmembers in the analyzed hyperspectral image. 
 
Regarding claim 7, Halper, previously modified by Stankevich, Lee, Owechko, and Hirata, further discloses wherein the first set of spectra comprises at least one mixture of one or more of the target materials with at least one additional non-target material (see paragraphs 0008-0009, 0029, 0033-0035, and 0048: ACE comparison with a target material may include modeled spectra that comprises a mixture that includes non-target/background material with respect to the previously discussed first set).

Regarding claim 8, Halper, previously modified by Stankevich, Lee, Owechko, and Hirata, further discloses wherein the second set of spectra comprises at least one low abundance target material (see paragraphs 0023-0024 and 0029: mixture includes 

Regarding claim 14, Halper, previously modified by Stankevich, Lee, Owechko, and Hirata, further discloses wherein the instructions cause the at least one processor to determine, using a target detection library comprising a first set of spectra, a target detection score representing the likelihood of presence of at least one of a plurality of target materials in each of a plurality of pixels in a spectral image (see paragraphs 0007-0008, 0036, and 0064: determining a goodness of fit score to quantify the spectral match between the given pixel and each target signature, discloses analyzing pixels, i.e. a plurality of pixels), and wherein the first set of spectra comprises at least one mixture of one or more of the plurality of target materials with at least one additional non-target material (see paragraphs 0008-0009, 0029, 0033-0035, and 0048: ACE comparison with a target material may include modeled spectra that comprises a mixture that includes non-target/background material with respect to the previously discussed first set).

Regarding claim 15, .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halper (US 2014/0185864) in view of Stankevich (Fuzzy Decision Tree Model Adaptation to Multi- and Hyperspectral Imagery Supervised Classification), Lee (US 5,978,497), Owechko (US 2016/0313184), and Robinson (US 2014/0321697).

Regarding claim 4, Halper, Stankevich, Lee, and Owechko do not expressly disclose wherein the target detection score for each of the plurality of pixels is determined simultaneously, and wherein the material identification score for each of the plurality of pixels is determined simultaneously.

	Robinson discloses a method of evaluating pixels for a material of interest wherein the target detection score is determined simultaneously for each pixel (see Fig. 5 and paragraphs 0049, 0062, and 0065: method includes steps that determine the scores for the pixels in in a single step, i.e. a valid interpretation of simultaneously determined). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper in view of Stankevich, Lee, and Owechko with the teachings of Robinson, i.e. analyzing the detection scores for the plurality of pixels simultaneously, for the advantageous benefit of determing the scores for the plurality of pixels before moving onto a subsequent portion of the target detection algorithm. Once modified, the modification would result in the previously discussed scores of Halper being determined simultaneously. 

Claim 9, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Halper (US 2014/0185864) in view of Stankevich (Fuzzy Decision Tree Model Adaptation to Multi- and Hyperspectral Imagery Supervised Classification), Lee (US 5,978,497), Owechko (US 2016/0313184), and Pogorzala (Gas plume species identification by regression analysis), see NPL of record.

Regarding claims 9, 16, and 19, Halper further discloses wherein the plurality of instruction cause the at least one processor to apply/applying model averaging on the plurality of linear mixture models (paragraphs 0041 and 0069: PRISM approach determines a material identification score using model averaging, processor is configured to execute instruction stored within memory to implement the invention).

Halper, Stankevich, Lee, and Owechko do not expressly disclose wherein determining a material identification score comprises determining a model selection metric for each of a plurality of linear mixture models. 

Pogorzala discloses determining a material identification score comprises determining a model selection metric for each of a plurality of linear mixture models (see Abstract and section 2.3: discloses determining if the model is a good fit or a poor fit using an f-test, i.e. a test as referenced in the applicant’s specification, in relation to target identification; see section 2.4: model is a linear combination, i.e. linear mixture). 


Regarding claim 10, Halper, Stankevich, Lee, and Owechko do not expressly disclose wherein determining a material identification score further comprises, after determining the model selection metrics for each of the plurality of linear mixture models, rejecting one or more of the plurality of linear mixture models.

Pogorzala discloses after determining the model selection metrics for each of the plurality of linear mixture models, rejecting one or more of the plurality of linear mixture models (see Abstract and section 2.3: discloses determining if the model is a good fit or a poor fit using an f-test, i.e. a test as referenced in the applicant’s specification, basis vector for the model is rejected when the disclosed ratio is less than the disclosed threshold). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper in view of Stankevich, Lee, and Owechko with the teachings of Pogorzala, i.e. testing the fit of the models, for the advantageous benefit of eliminating mixture models that have a poor fit with the spectral image. 



Response to Arguments
Applicant’s arguments have been fully considered. 
Applicant argues that the claims are patent eligible arguing that claims that are directed to calculations do no doom the claims to abstraction citing Thales Visionix (claims patent eligible because they contained a unique/novel sensor configuration), McRO (claims patent eligible for automating a process that could not have been automated before), and Enfish (a patent eligible method directed to improving the functionality of the computation device itself, not merely an improved algorithm running on a computer). 
In this instance, the pending claims are not directed to a novel sensor configuration, are not related to automating a process that could not have automated before, nor do they improve a computer’s functionality. In this instance the computer related limitations indicate that a computer is used to implement the recited abstract idea/data processing algorithm. 
Applicant argues that the recited claims are patent eligible citing cases directed to an improved user interface. However, in this instance, the pending claims are not related to improving the functionality of a user interface. 
Applicant argues that the improved algorithm improves the computers functionality. The examiner respectfully disagrees. An improved abstract idea, i.e. a novel abstract idea, would still be an abstract idea (Synopsys v Mentor Graphics held that a claim for a new abstract idea is still an abstract idea and that the search for a 101 inventive concept is thus distinct from demonstrating 102 novelty (SYNOPSYS, INC. v. 2 MENTOR GRAPHICS CORPORATION (CAFC Decided October 17, 2016): see page 24)).
Applicant argues that the claims are incorporated into a practical application as it related to an improved display/user interface. The examiner respectfully disagrees as the applicant’s claims merely display the results of its analysis. The claims do not recite any user interface limitations. 
Examiner Note: If the claims included using spectral imaging equipment to image an area (if supported by the specification), then further uses the recited algorithm to classify the pixies of the imaged area, the claims would be tied to a practical application. Merely analyzing a data set stored on a computer memory does not amount to a practical application of a data processing algorithm. 
Applicant’s remaining arguments with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pen-jun (Feature extraction for target identification and image
classification of OMIS hyperspectral image) discloses a decision tree in relation to classifying targets in a hyperspectral image. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865